DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-14 are under examination and claims 15-20 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected metal contamination prevention apparatus. Applicant’s election of claims 1-14 was made without traverse in the Response filed on June 15, 2022.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest a metal contamination prevention method performed by passing a metal chloride gas through a metal component having a surface covered with an inactive film formed of a chromium oxide, the method comprising: generating a chromium chloride (III) hexahydrate by supplying a hydrochloric acid to the inactive film by evaporating the chromium chloride (III) hexahydrate; and covering a surface of the inactive film with a compound containing a metal contained in the metal chloride gas. The closest prior art to Koike et al. (JP ‘314) discloses a similar method, but utilizes nitric acid to form chromium nitrate (abstract and claims). Thus, the instant claim distinguishes from Koike et al. (JP ‘314) since the acids used are different. 

	
Claim 14 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 14, the prior art fails to disclose or adequately suggest a substrate processing method using a metal contamination prevention method, wherein the metal contamination prevention method includes: passing a metal chloride gas through a metal component having a surface covered with an inactive film form of chromium oxide; generating chromium chloride (III) hexahydrate by supplying a hydrochloric acid to the inactive film covering the surface of the metal component and allowing the chromium oxide to react with the hydrochloric acid; removing a chromium from the inactive film by evaporating the chromium chloride (III) hexahydrate; and covering a surface of the inactive film with a compound containing a metal contained in the metal chloride gas, wherein the metal component is a pipe connected to a processing chamber of a substrate processing apparatus; the substrate processing method comprises: performing the metal contamination prevention method; and subsequently, performing a substrate process by supplying a processing gas into the processing chamber from the pipe. The closest prior art to Koike et al. (JP ‘314) discloses a similar method, but utilizes nitric acid to form chromium nitrate (abstract and claims). Thus, the instant claim distinguishes from Koike et al. (JP ‘314) since the acids used are different. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This application is in condition for allowance except for the presence of claims 15-20. 
	Accordingly, claims 15-20 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759